

EXHIBIT 10.28

Employment Release Agreement




This Employment Release Agreement (the “Agreement”) is between UNITED FIRE
GROUP, INC., an Iowa corporation (“United Fire”), and DIANNE M. LYONS, a
resident of Iowa (“Ms. Lyons”).


1.Separation Date. Ms. Lyons’ employment with United Fire ended effective
November 14, 2014.


2.Consideration. United Fire shall pay Ms. Lyons the gross sum of $426,375.09,
less necessary withholdings and deductions. This consideration will be paid in
equal installments beginning on the first payroll date of United Fire that is
eight (8) days or more following Ms. Lyons’ signing of this Agreement and ending
on the last payroll date of United Fire in December of 2015, provided that Ms.
Lyons does not revoke her signature as permitted in Section 10. If Ms. Lyons
should die before all of the payments required under this Section 2 have been
made, United Fire agrees to make all remaining payments due and payable after
her date of death to Ms. Lyons’ daughter, Kristin Ristine. Ms. Lyons’ United
Fire health, pharmacy and dental insurance benefits will be continued through
December 31, 2014. Ms. Lyons will be able to continue her health and dental
insurance coverage as provided by COBRA. These payments represent consideration
in addition to anything of value to which Ms. Lyons is already entitled.


3.Consulting and Non-Competition. Ms. Lyons agrees to provide reasonable
consulting services to United Fire at its request, and without additional
compensation, through March 15, 2015, for up to five (5) hours per week. Such
services will be rendered via telephone, electronic mail or mail. Ms. Lyons
further agrees that prior to January 1, 2016, she will not directly or
indirectly engage in competition with United Fire as an employee, independent
contractor, consultant, director, or in any other role with any property and
casualty insurance company, life insurance company or annuity company in the
United States (“Competitive Business”), provided that nothing in this provision
shall restrict Ms. Lyons from owning up to five percent (5.0%) of publicly
traded stock in one or more public companies engaged in a Competitive Business.
For the avoidance of doubt, the parties agree that Ms. Lyons may serve as an
employee, independent contractor, consultant or director of an insurance agency
that does not itself issue property and casualty insurance policies, life
insurance policies or annuities without violating this Section 3.


4.Property. Ms. Lyons agrees to return to United Fire all United Fire property
in her possession; provided, however, that United Fire agrees that Ms. Lyons may
retain her laptop computer, mobile telephone and mobile telephone number. Ms.
Lyons agrees that United Fire may inspect the laptop computer and mobile
telephone to confirm that all United Fire data has been removed therefrom.


5.Releases.


a. Release by Ms. Lyons. In consideration of the compensation provided for in
this Agreement, Ms. Lyons, for herself and her heirs and assigns, and for any
other person acting by or through Ms. Lyons, hereby releases United Fire, its
subsidiaries, divisions, predecessors, affiliates, successors and assigns, and
their past and present directors, officers, employees and agents from any and
all claims, known or unknown, arising in any manner whatsoever from, or in any
way related to Ms. Lyons’ employment with United Fire, including but not limited
to claims arising under Title VII of the Civil Rights Act of 1964, the Iowa
Civil Rights Act, and federal or state common law or statutory claims for
wrongful termination, wage claims of any nature (including without limitation
any claims for earned wages, vacation pay, sick pay or bonus), expenses owed,
tort, breach of contract, defamation, retaliation,




--------------------------------------------------------------------------------



and any other law, order or regulation pertaining to employment or
discrimination in employment, and to the extent permitted by law, agrees not to
institute any actions, demands, claims or suits in state or federal court, or
with any state, federal or local governmental agency or with any administrative
or advisory agency for any claim available at the time of the execution of this
Agreement, related in any way to her employment with United Fire. Ms. Lyons
acknowledges that the additional compensation being provided by this Agreement
is expressly conditioned upon Ms. Lyons’ execution of this Agreement.
Notwithstanding the foregoing, this Agreement does not release: (i) any claims
for breach of this Agreement; (ii) any claims that Ms. Lyons may have for vested
benefits or continuation of benefits under COBRA under any United Fire employee
benefit plans; (iii) any claims or rights under any equity incentive plans; and
(iv) any claims or rights to indemnification, including any rights Ms. Lyons may
have under directors’ and officers’ insurance policies and rights or claims of
contribution or advances and expenses to which Ms. Lyons is entitled in her
capacity as an officer of United Fire under its Bylaws or otherwise.


b.Release by United Fire. In consideration of the execution by Ms. Lyons of this
Agreement, United Fire, for itself and its assigns, hereby releases Ms. Lyons,
her heirs and assigns, from any and all claims, known or unknown, arising in any
manner whatsoever from, or in any way related to Ms. Lyons’ employment with
United Fire, including but not limited to, tort, breach of contract, and any
other law, order or regulation, and to the extent permitted by law, agrees not
to institute any actions, demands, claims or suits in state or federal court, or
with any state, federal or local governmental agency or with any administrative
or advisory agency for any claim available at the time of the execution of this
Agreement, related in any way to Ms. Lyons’ work for or employment with United
Fire; provided, however that this Section 5(b) does not release the following
claims: (i) claims for breach of this Agreement; or (ii) claims relating to
illegal acts by Ms. Lyons, or intentional or knowing wrongful acts or omissions
of Ms. Lyons, in either case to the extent occurring in the performance of her
duties and relating to or affecting the internal controls, financial accounting
or financial reporting of United Fire or any subsidiary or affiliated company of
United Fire, except if and to the extent the subject matter of the claim has
been disclosed by Ms. Lyons to the Board of Directors of United Fire prior to
the date hereof (collectively, any such acts or omissions are referred to herein
as “Undisclosed CFO Matters”).


6.Specific Waiver of Certain Rights and Claims by Ms. Lyons. In consideration of
the compensation provided by United Fire under this Agreement, Ms. Lyons
specifically waives any claims which she has or may have under the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, any successor thereto, or any similar law. Ms. Lyons does not waive any
rights or claims that may arise after the date of this Agreement. Ms. Lyons does
not waive the right to participate in any investigation or proceeding.


7.Confidentiality. Ms. Lyons agrees to keep confidential all information she has
gained by virtue of her employment with United Fire. The foregoing
confidentiality obligation shall not extend to information that: (a) is or
becomes generally available to the public, other than as a result of a
disclosure or other fault by Ms. Lyons or any of Ms. Lyons’ representatives in
violation of this Agreement; (b) was rightfully in Ms. Lyons’ possession free of
any obligation of confidence before, at or subsequent to the time such Ms. Lyons
obtained such information from United Fire; (c) was developed by Ms. Lyons
independently of and without reference to any information communicated to Ms.
Lyons by United Fire; or (d) was communicated by United Fire to an unaffiliated
third party free of any obligation of confidence. The obligations of this
Section 7 shall not prohibit Ms. Lyons from complying with valid legal process
(with notice to the Company of receipt of a request or subpoena) or from
providing information, in confidence, to her attorneys, accountants or financial
advisors.


8.Mutual Non-Disparagement. Ms. Lyons agrees not to in any way disparage United
Fire or any affiliate or representative of United Fire, and agrees not to
publish in any way any




--------------------------------------------------------------------------------



information related to United Fire or any affiliate or representative of United
Fire. United Fire agrees not to in any way disparage Ms. Lyons, and agrees not
to publish in any way any information related to Ms. Lyons, except (i) that in
the event of an Undisclosed CFO Matter, the foregoing obligation shall not apply
to statements of United Fire in any administrative, court or arbitration
proceeding or investigation relating thereto, or (ii) to the extent required by
law.


9.21-Day Consideration Time Period. United Fire agrees that Ms. Lyons has
twenty-one (21) days from the original date of presentment of this Agreement to
consider whether or not to execute this Agreement. Ms. Lyons acknowledges that
she has been advised of that fact and has received advice of counsel concerning
the negotiation and execution of this Agreement.


10.Revocation. Ms. Lyons shall have a period of seven (7) days after signing
this Agreement to revoke the Agreement and the Agreement shall not become
effective until after this time period has passed. Ms. Lyons understands that if
she revokes this Agreement, all of United Fire’s obligations to her will
immediately cease, and United Fire will owe her nothing further under this
Agreement. United Fire will have no obligation to perform the obligations
hereunder until the period specified above has passed, without the written
revocation of this Agreement by Ms. Lyons delivered to Tim Spain or his
designee.


11.Review by Counsel. Ms. Lyons has been and is hereby advised of the right to
have this Agreement reviewed by legal counsel of her choice at her expense.


12.No Admission of Liability. This Agreement is not and shall not in any way be
construed as an admission by United Fire, its officers, directors, employees or
affiliates, of any unjustified, wrongful or unlawful acts, but constitutes a
good faith settlement of disputed claims, and United Fire specifically disclaims
any liability to Ms. Lyons on the part of itself, its officers, employees,
directors, and affiliates. The parties have entered into this Agreement for the
sole purpose of resolving disputed claims.


13.Certification. Ms. Lyons certifies that she has reported to or previously
advised United Fire, in writing (which for the purposes of this Section 13,
shall include electronic mail), of any knowledge she has regarding actual
violations of law or regulations by United Fire or any employee of United Fire,
including but not limited to those laws and regulations administered by any
applicable insurance regulatory body, the DOL, NLRB, SEC, OSHA, EPA, EEOC, or
FTC.


14.Understanding of Terms. Ms. Lyons and United Fire acknowledge that they have
read the above and fully understand the terms, nature and effect of this
Agreement, which they voluntarily execute in good faith.






12/26/2014                /s/ Dianne M. Lyons                
Date                    DIANNE M. LYONS




UNITED FIRE GROUP, INC.


12/22/2014                By: /s/ Randy A. Ramlo                
Print Name: Randy A. Ramlo
Title: President and CEO


